642 N.W.2d 707 (2002)
Sheila A. JUDD, Relator,
v.
DOEGE PRECISION MACHINING, INC., and State Fund Mutual Insurance Company, Respondents,
and
Juno Tool, Inc., and Employers Insurance of Wausau, Respondents.
No. C3-02-132.
Supreme Court of Minnesota.
April 24, 2002.
DeAnna M. McCashin, Alexandria, MN, Employee-Appellant.
Deborah E. Kulinski, St. Paul, MN, Employer-Insurer, Juno/Wausau-Respondents.
Mark S. Lorentzen, Minneapolis, MN, Employer-Insurer, Doege/State Fund-Respondents.
Considered and decided by the court en banc.

ORDER
EDWARD C. STRINGER, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 4, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).